DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	The cited art in the international search report has been carefully reviewed by the Examiner and it does not render claims novelty or obviousness.
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest determining, at the user equipment, a user-equipment-set SkipUplinkTxDynamic field that indicates a second configuration for the skip uplink transmission function; transmitting, to the base station, a radio resource complete message that 15includes an indicator of the user-equipment-set SkipUplinkTxDynamic field; and processing, at the user equipment, uplink transmissions using the second configuration for the skip uplink transmission function, as specified in independent claims 16, 25, and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Chang (US Patent No. 11,039,302 B2) discloses method associated with transmitting or receiving UE capability information.
Lin et al (US 2017/0289995 A1) discloses improving transmission using a configured resource.
Kim et al (US 2020/0053586 A1) discloses configuration of skipping MAC PDU transmission.
Babaei et al (US 2018/0139734 A1) discloses receiving configuration of resources.
Lou et al (US 2021/0014887 A1) discloses reducing transmission delay using allocated resource.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472